Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-12, in the reply filed on 07/15/2022 is acknowledged and made final. Claims 1-3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 4-12 are currently under examination on the merits. 

Claim objection
Claim 4 is objected to because of the following informalities: “a metal of one or more kinds among Al, Mg, Ca, Co, Zn, Zr, and Fe” and “a metal of one or more kinds among Si and Ti”, are not proper Markush groups or conventional alternative limitations. Appropriate correction is required. 
Claims 4 and 9 are objected to because of the following informalities: “, “ and “;” should be properly applied according to each limitation. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim et al (WO 2018117670, of record, English version from the same patent application family US 2020/0087760, ‘760 hereafter is cited in this office action.
Regarding claims 4-12, ‘760 discloses an electrical steel sheet product comprising a plurality of electrical steel sheets and an adhesive layer disposed between these steel sheets (Fig.1, [0018]), wherein the adhesive layer contains one or more metal of  Al, Mg, Ca, Co, Zn, or Zr in a content range of 0.5 to 30 wt% ([0019]); N in 0.1 to 10 wt% ([0019]); C in 0.1 to 5 wt% ([0019]), P in 10 to 30 wt% ([0019]); Si of 1 to 20 wt% ([0021]); and a balance of O ([0019]). ‘760 also discloses that the adhesive layer contains a pore structure and an oxidation layer which satisfy all the limitations as recited in the present claims 4-12 ([0023]-[0032], Fig. 4 and 5, and Examples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (US 2015/0017428, ‘428 hereafter).
Regarding claims 4-12, ‘’428 discloses an electrical steel sheet product comprising a plurality of electrical steel sheets and an adhesive layer disposed between these steel sheets ([0009], Fig. 1-2, note: mislabeled in [0037]-[0038], [0041]-[0042]), wherein the adhesive layer is formed from thermally treated coating layer ([0033], [0034], [0066]) comprising an epoxy resin in a preferred content range of 20.7 to 48.3 wt%, with silica particle in a preferred content range of 9.3 to 21.7 wt% bonded with the resin ([0011]-[0015], 30 to 70 wt% with silica/resin ration being 0.3 to 0.6, with a middle point 0.45 as most preferred point), and an aluminum phosphate in a content range of 13.5 to 31.5 wt% ([0011]-[0015], around  45 wt% aluminum phosphate in the mixture with 15 wt% water and 40 wt% free phosphoric acid as in [0019]-[0020], [0048], [0050], Examples). ‘428 does not expressly disclose that the adhesive layer having metal, N, C, and P, with pore structure and oxidation layer as presently claimed. However, since ‘428 discloses the adhesive layer is formed from a thermally treated adhesive composition (as set forth above), which is substantially identical to the adhesive composition used in the present application (See page 3  and Examples of the present specification); it is reasonable to expect that the adhesive layer of ‘428 satisfies all the limitations as presently claimed, in absence of an objective showing to the contrary.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782